NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             _____________

                                 No. 12-4367
                                _____________

                               SYBIL AHMAD,
                                        Appellant

                                       v.

                  COMMISSIONER OF SOCIAL SECURITY


                On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                        District Court No. 4-11-cv-01342
                District Judge: The Honorable William J. Nealon

               Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                July 16, 2013

          Before: RENDELL, SMITH, and SHWARTZ, Circuit Judges

                             (Filed: July 23, 2013)
                           _____________________

                                  OPINION
                           _____________________

SMITH, Circuit Judge.

      Sybil Ahmad appeals from the judgment of the United State District Court

for the Middle District of Pennsylvania, which affirmed the final decision of the

Commissioner of Social Security denying her application for disability benefits
under Title II and supplemental security income benefits under Title XVI of the

Social Security Act. 1 We exercise plenary review over legal issues. Chandler v.

Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011). Judicial review of the

Commissioner‟s factual findings is limited to determining whether the findings are

supported by substantial evidence, 42 U.S.C. § 405(g), which is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks and

citation omitted). For the reasons set forth below, we will affirm the judgment of

the District Court.

      Ahmad applied for disability and supplemental security income benefits in

2008, alleging an onset of disability in April of 2008 due to persistent neck and

lower back pain. An MRI in January of 2008 revealed the presence of an Arnold-

Chiari malformation (ACM) of the brain and spinal cord. Ahmad‟s ACM involved

the “extension of the cerebellar tonsils below the level of the foramen magnum” by

6.5 millimeters, with the extension measuring 8.3 millimeters in an MRI completed

in November of 2008. The latter MRI revealed no other intracranial abnormalities.

Dr. Cantando, a neurosurgeon who examined Ahmad, documented that there was

mild disc degeneration of the C5-6 and C6-7 discs, but no cord compression. An

MRI of the lumbar spine showed “[m]inimal degenerative changes of the discs at

1
  The District Court exercised jurisdiction under 42 U.S.C. §§ 405(g) and
1383(c)(3). We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).
                                        2
L4-5 levels with slight encroachment,” and minimal disc bulging at L5-S1.

Ahmad submitted the results of these diagnostic tests as well as the medical reports

of Dr. Lombard, her treating physician; Dr. Paz, a pain specialist; and Dr.

Cantando, a neurosurgeon. In Ahmad‟s view, she was disabled because she was

unable to work due to difficulties with walking, sitting, and using her arms to lift,

pull or push. She complained of difficulties with grasping, which affected her

dominant right hand more than her left hand. Headaches and pain also limited her

ability to work.

      An Administrative Law Judge (ALJ) conducted a hearing, during which

Ahmad and a vocational expert testified. Thereafter, in a written decision, the ALJ

conducted the five step sequential analysis and concluded that Ahmad was not

disabled. See 20 C.F.R. §§ 404.1520, 416.920. The ALJ determined that Ahmad‟s

degenerative joint disease and ACM were severe impairments, that these

impairments did not meet or equal any of the listed impairments in Appendix 1 of

the regulations, see 20 C.F.R. Part 404, App. 1, and that Ahmad was limited to

certain sedentary work and unable to perform postural maneuvers. In addition, the

ALJ found that Ahmad had limitations in her ability to reach overhead and to use

her dominant right upper extremity. Based on the testimony of the vocational

expert, the ALJ determined that there was other work in the national economy that

Ahmad could perform. Therefore, the ALJ concluded Ahmad was not disabled.

                                         3
      Ahmad‟s appeal to the District Court was unsuccessful.          This appeal

followed.   She contends that the ALJ erred by discounting her subjective

complaints and the opinions of her physicians. In Ahmad‟s view, the medical

evidence “clearly and unequivocally” showed that she was disabled for purposes of

the Social Security Act.

      It is well settled that “[a]n ALJ must give serious consideration to a

claimant‟s subjective complaints of pain” and “[w]here medical evidence does

support a claimant‟s complaints of pain, the complaints should then be given „great

weight.‟” Mason v. Shalala, 994 F.2d 1058, 1067 (3d Cir. 1993). Great weight

also should be accorded a report from a treating physician, and an ALJ may not

substitute her judgment on a medical question for that of a treating physician.

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999). An ALJ, however, “may

afford a treating physician‟s opinion more or less weight depending upon the

extent to which supporting explanations are provided.” Id. (citing Newhouse v.

Heckler, 753 F.2d 283, 286 (3d Cir.1985)).

      After reviewing the record, we conclude that the ALJ carefully considered

the evidence and accorded great weight to Ahmad‟s testimony and her physicians‟

reports by finding that she was limited to less than the full range of sedentary

work. Indeed, this finding was more limited than the opinion of the state agency




                                        4
medical consultant who reviewed the medical evidence and opined that she was

capable of performing light work with postural limitations.

        Ahmad asserts that her treating physicians opined that she was incapable of

performing even sedentary work. Scrutiny of these medical reports, however, fails

to reveal any express opinion that she was unable to perform the sedentary work

identified by the ALJ. Instead, as the ALJ noted, the medical reports confirmed the

presence of the ACM and mild degenerative disc disease and consistently

documented numerous normal findings. The ALJ appropriately considered this

evidence in finding that Ahmad was limited to less than the full range of sedentary

work.

        Finally, Ahmad contends that the ALJ erred in finding that Ahmad could

“perform the requirements of representative occupations such as a surveillance

system monitor,” for which there were “569 available jobs in the Pennsylvania

State economy.” In Ahmad‟s view, this position “does not exist in significant

numbers to render it meaningful” for purposes of the final step in the sequential

analysis. This final step places upon the Commissioner the burden of showing that

Ahmad is capable of performing other work that exists in significant numbers in

the national economy.      20 C.F.R. §§ 404.1520(a)(4)(v) & (g), 404.1560(c),

416.920(a)(4)(v) & (g), 416.960(c).




                                         5
      As support for this argument, Ahmad cites a single case in which the Ninth

Circuit concluded that the existence of 135 regional jobs as a surveillance system

monitor was not a sufficient number of jobs to support a finding that the plaintiff

could perform other work in the national economy. Beltran v. Astrue, 676 F.3d

1203, 1207 (9th Cir. 2012) (reversing the determination that a plaintiff was not

disabled because she was capable of performing a single position for which there

were 135 regional jobs). Beltran, however, is not controlling. In light of our

determination in Craigie v. Bowen, 835 F.2d 56, 58 (3d Cir. 1987), that 200 jobs in

the regional economy was a “clear indication” that other meaningful work in the

national economy existed, we conclude that the ALJ did not err by concluding that

the 569 jobs available as a surveillance system monitor was evidence of other work

in significant numbers in the national economy.

      Accordingly, we will affirm the judgment of the District Court.




                                        6